EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Mishaga, Stephanie M on 3/2/2021.
In claims: Please replace current amendment with below amendment:




















	providing a database having a plurality of standard configuration settings;
	monitoring requests corresponding to modifications to some or all of the standard configuration settings during customization of the database; 
	determining, before making the modifications to the standard configuration settings of the database and without comparing database images temporally before and after receiving the modifications, if the modifications are allowed;
	generating, based on the determination, a message comprising allowance or denial for each modification of the modifications; [[and]]
	logging data characterizing allowed user modifications, the logged data being used to preserve the allowed user modifications in future versions of the database when the standard configuration settings of ;
	determining that the modifications should be reverted; and
	reverting the modifications in conflict back to the standard configuration settings.

2.  (Original)  The computer-implemented method of claim 1, where the determining is based on whether the modifications are allowed.

3.  (Original)  The computer-implemented method of claim 1, where the determining is based on whether the modifications are in conflict with existing content.

4.  (Original)  The computer-implemented method of claim 3, further comprising:
	determining that the modifications are in conflict with existing content; 
	generating a message indicating that the modifications will be prevented; and
	maintaining the standard configuration settings corresponding to the modifications  in conflict.	

5.  (Canceled).



7.  (Original)  The computer-implemented method of claim 1, wherein data characterizing the allowed modifications is extracted from the logged data and used to generate differences between a newer version of the database and an older version of the database.

8.  (Currently Amended)  A system comprising:
	one or more data processors having memory storing instructions, which when executed result in operations comprising:
	providing a database having a plurality of standard configuration settings;
	monitoring requests corresponding to modifications to some or all of the standard configuration settings during customization of the database; 
	determining, before making the modifications to the standard configuration settings of the database and without comparing database images temporally before and after receiving the modifications, if the modifications are allowed;
	generating, based on the determination, a message comprising allowance or denial for each modification of the modifications; [[and]]
	logging data characterizing allowed user modifications, the logged data being used to preserve the allowed user modifications in future versions of the database when the standard configuration settings of ;
	determining that the modifications should be reverted; and
	reverting the modifications in conflict back to the standard configuration settings. 

9.  (Original)  The system of claim 8, where the determining is based on whether the  modifications are allowed.

10.  (Original)  The system of claim 8, where the determining is based on whether the modifications are in conflict with existing content.

11.  (Original)  The system of claim 10, further comprising:
	determining that the modifications are in conflict with existing content; 
	generating a message indicating that the modifications will be prevented; and
	maintaining the standard configuration settings corresponding to the modifications  in conflict.	

12.  (Canceled).

13.  (Previously Presented)  The system of claim 8, wherein the database is a cloud-based database.

14.  (Previously Presented)  The system of claim 8, wherein data characterizing the allowed modifications is extracted from the logged data and used to generate differences between a newer version of the database and an older version of the database.
	
15.  (Currently Amended)  A non-transitory computer readable storage medium storing one or more programs configured to be executed by one or more data processors, the one or more programs comprising instructions which result in operations comprising 
	providing a database having a plurality of standard configuration settings;
	monitoring requests corresponding to modifications to some or all of the standard configuration settings during customization of the database; 
	determining, before making the modifications to the standard configuration settings of the database, if the modifications are allowed, wherein the determining does not include comparing database images temporally before and after receiving the modifications;
	generating, based on the determination, a message comprising allowance or denial for each modification of the modifications; [[and]]
;
	determining that the modifications should be reverted; and
	reverting the modifications in conflict back to the standard configuration settings.

16.  (Original)  The non-transitory computer readable storage medium of claim 15, where the determining is based on whether the modifications are allowed.

17.  (Original)  The non-transitory computer readable storage medium of claim 15, where the determining is based on whether the modifications are in conflict with existing content.

18.  (Previously Presented)  The non-transitory computer readable storage medium of claim 17, further comprising:
	determining that the modifications are in conflict with existing content; 
	generating a message indicating that the modifications will be prevented; and
	maintaining the standard configuration settings corresponding to the modifications  in conflict.	

19.  (Canceled).

20.  (Original)  The non-transitory computer readable storage medium of claim 15, wherein the database is a cloud-based database.

21.  (New)  The computer-implemented method of claim 1, wherein the database is an in-memory database.

22.  (New)  The system of claim 8, wherein the database is an in-memory database.

.




























Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
monitoring requests corresponding to modifications to some or all of the standard configuration settings during customization of the database; determining, before making the modifications to the standard configuration settings of the database and without comparing database images temporally before and after receiving the modifications, if the modifications are allowed;	generating, based on the determination, a message comprising allowance or denial for each modification of the modifications; logging data characterizing allowed user modifications, the logged data being used to preserve the allowed user modifications in future versions of the database when the standard configuration settings of database change as part of a database upgrade;
determining that the modifications should be reverted; and 	reverting the modifications in conflict back to the standard configuration settings (in claims 1,8); and

	monitoring requests corresponding to modifications to some or all of the standard configuration settings during customization of the database; determining, before making the modifications to the standard configuration settings of the database, if the modifications are allowed, wherein the determining does not include comparing database images temporally before and after receiving the modifications;	generating, based on the determination, a message comprising allowance or denial for each modification of the modifications; logging data characterizing allowed user modifications, the logged data being used to preserve the allowed user modifications in future versions of the database when the standard configuration settings of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169